DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Shepherd fails to disclose that the adjusting step comprises calculating normalized oil volume and/or gas pressure whereas Applicant has amended the claims to specify that in this context “adjustment” is a calculation of a normalized value.
Examiner responds by noting that Shepherd’s reference value must necessarily be calculated at some point therefore it is inherently met.  If Applicant intends for the “adjustment” process to be a series of iteratively calculated values of oil volume or pressure, as seems to be described in the specification, it should be claimed as such.  Broadly interpreted, the current limitation of “adjusting”  as it pertains to calculating reads on programming the control such that it contains a reference parameter (as in initial programming).
Examiner further notes that by now requiring “adjusting” to read on a calculation (rather than a physical method step) has raised a new rejection under 101.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites a method for monitoring a shock strut comprising the steps of: 
adjusting, by a controller, at least one of an oil volume and a gas pressure, wherein adjusting the oil volume comprises calculating a normalized oil volume and adjusting the gas pressure comprises calculating a normalized gas pressure; 
detecting, by the controller, at least one of an oil volume loss and a gas number of moles loss; 
determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a second threshold
determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a first threshold, in response to the at least one of the oil volume loss and the gas number of moles loss not being above the second threshold
generating, by the controller, a signal corresponding to determination of the at least one of the oil volume loss and the gas number of moles loss being one of: above the second threshold, not above the second threshold but above the first threshold, or not above the first threshold. 

The claim limitations of the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”. 
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category: method. 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portions constitute an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that covers “Mental Processes” – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion and “Mathematical Concepts” (mathematical relationships, mathematical formulas or equations, mathematical calculations).
For example, the step of “calculating a normalized oil volume and adjusting the gas pressure comprises calculating a normalized gas pressure” is treated by the Examiner as belonging to the mathematical concept grouping because it requires a mathematical formula/algorithm.  The “determining” and “detecting” steps represent methods steps that, save for the use of a processor, are capable of being performed in the human mind as either a comparison or an observation.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
Regarding to claim 1, the additional step of generating a signal is considered extra-solution activity recited at a high level of generality since it is merely outputting data. The MPEP cites outputting data as both a necessary/routine aspect of data gathering (“whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering)”) and an insignificant application (“printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55”).  See MPEP §2106.05(g).
The arithmetic processing unit is a general all-purpose computer on which the abstract idea is executed.  Courts have ruled that merely carrying out the abstract idea on a generic computer does not elevate the claim beyond an abstract idea (“The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point”; Alice Corp. v. CLS Bank International, 573 U.S., 134 S. Ct. 2368 (2014)).
The above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. 
Under the Eligibility Step 2B, since there are no additional elements beyond the generic processor and the claimed insignificant extra-solution activity, Examiner must conclude the clam as a whole does not amount to significantly more than the recited abstract ideas.

Claim 2 is drawn to gathering data by the controller from an external machine recited at a high level of generality and is therefore further considered insignificant extra-solution activity.

Claims 4, 5, and 8-13 are further defining the abstract ideas of claim 1.

Claims 6 and 14 are drawn to issuing a warning signal which courts have ruled does not elevate an abstract idea to an inventive concept (see Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shepherd et al. (US 2016/0101877; “Shepherd”).

Regarding claim 1, Shepherd discloses in at least figure 8 a method for monitoring a shock strut (¶ [0004], see e.g. figure 2:201) including adjusting, by a controller (figure 3: 301), at least one of an oil volume and a gas pressure (808) (¶¶ [0034], [0063]) wherein adjusting the oil volume comprises calculating a normalized oil volume, and adjusting the gas pressure comprises calculating a normalized gas pressure (¶¶ [0038]; “ In the present embodiment, the required level of hydraulic fluid Hr is pre-calculated for a range of pressure P, temperature T and closure C of the strut 201 assuming that the secondary gas spring is inactive and forced to its uppermost position as noted above”) detecting, by the controller (301), at least one of an oil volume loss and a gas number of moles loss (804, 805) (¶¶ [0034], [0038], [0063], the measured fluid level being less than the required fluid level is interpreted as “detecting…an oil volume loss”), determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a second threshold (¶ [0061]; second threshold is being interpreted as an operational threshold of the sensors), determining, by the controller, if the at least one of the oil volume loss and the gas number of moles loss is above a first threshold, in response to the at least one of the oil volume loss and the gas number of moles loss not being above the second threshold (¶ [0062]) and generating, by the controller (301), a signal corresponding to determination of the at least one of the oil volume loss and the gas number of moles loss being one of: above the second threshold, not above the second threshold but above the first threshold, or not above the first threshold (¶ [0031]; processor sends signal to deliver hydraulic fluid in response to low fluid but verified functioning sensors).
  
Regarding claim 2, Shepherd discloses the controller (301) receives the at least one of the oil volume and the gas pressure from a shock strut servicing monitoring system (SSSMS) (107) (¶ [0027]).
   
Regarding claim 4, Shepherd discloses the detecting includes comparison of a desired value with an adjusted value of the at least one of the oil volume and the gas pressure (¶ [0034]; comparison with required hydraulic fluid level and ¶ [0063], hydraulic fluid is re-measured, i.e. “an adjusted value” and compared again, see figure 8: 804-808 feedback loop).
  
Regarding claim 5, Shepherd discloses the signal is generated by comparing the at least one of the oil volume loss and the gas number of moles loss with a range of threshold values, the range including from 1 to 100 threshold values and the range of threshold values includes the first threshold and the second threshold (¶ [0038]; the presence of at least 1 threshold value reads on a range including from 1 to 100). 
 
Regarding claim 6, Shepherd discloses the signal comprises a warning signal (¶ [0062]).  

Regarding claim 8, Shepherd discloses the normalized oil volume corresponds to a pre-determined temperature (¶ [0038]).  

Regarding claim 9, Shepherd discloses the normalized gas pressure corresponds to a pre-determined temperature (¶¶ [0036]-[0038]).
  
Regarding claim 10, Shepherd discloses the oil volume loss corresponds to an amount of oil that the shock strut (201) has lost since the shock strut was last serviced (¶ [0025]).  

Regarding claim 11, Shepherd discloses the oil volume loss represents a difference in oil volume between a desired volume of oil and an actual volume of oil in the shock strut (201) (¶ [0034]).  

Regarding claim 12, Shepherd discloses the gas number of moles loss corresponds to an amount of gas that the shock strut has lost since the shock strut was last serviced (¶ [0025]).  

Regarding claim 13, Shepherd discloses the gas number of moles loss represents a difference in a number of moles of gas between a desired number of moles of gas and an actual number of moles of gas in the shock strut (201) (¶ [0064]).  

Regarding claim 14, Shepherd discloses displaying a warning signal based upon the signal (¶ [0062]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863